United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2197
                        ___________________________

                             United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                               Michael A. Sheehan

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                           Submitted: January 26, 2018
                            Filed: February 14, 2018
                                 [Unpublished]
                                 ____________

Before BENTON, MURPHY, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

      Michael Sheehan directly appeals after he pled guilty to being a felon in
possession of a firearm, and the district court1 sentenced him as an armed career

      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri.
criminal. His counsel has moved for leave to withdraw, and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), questioning the reasonableness of
Sheehan’s sentence, but conceding that an appeal waiver in the plea agreement is
applicable.

      We conclude that the appeal waiver is enforceable. See United States v. Scott,
627 F.3d 702, 704 (8th Cir. 2010) (de novo review of validity and applicability of
appeal waiver). Sheehan concedes that he entered into the plea agreement and the
appeal waiver knowingly and voluntarily, the arguments on appeal fall within the
scope of the waiver, and no miscarriage of justice would result from enforcing the
waiver. See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc).
In addition, having independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), we find no non-frivolous issues for appeal outside the scope of the
waiver. Accordingly, we grant counsel’s motion to withdraw, and we dismiss this
appeal.
                       ______________________________




                                        -2-